Exhibit Consolidated Financial Statements (Expressed in Canadian dollars) YM BIOSCIENCES INC. Years ended June 30, 2008, 2007 and 2006 KPMG LLP Chartered Accountants Yonge Corporate Centre 4100 Yonge Street Suite 200 Toronto ONM2P 2H3 Canada Telephone Fax Internet (416) 228-7000 (416) 228-7123 www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of YM Biosciences Inc. We have audited the accompanying consolidated balance sheets of YM Biosciences Inc. (the"Company") and subsidiaries as at June 30, 2008 and 2007 and the related consolidated statements of operations and comprehensive loss and deficit and cash flows for each of the years in the three-year period ended June 30, 2008.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.With respect to the consolidated financial statements for the year ended June 30, 2008, we also conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company and subsidiaries as at June 30, 2008 and 2007 and the results of their operations and their cash flows for each of the years in the three-year period ended June 30, 2008 in conformity with Canadian generally accepted accounting principles. Canadian generally accepted accounting principles vary in certain significant respects from U.S. generally accepted accounting principles.Information relating to the nature and effect of such differences is presented in note 17 to the consolidated financial statements. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in note 1 to the consolidated financial statements, the Company has no net earnings, minimal revenue and negative operating cash flows that raise substantial doubt about its ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International, a Swiss cooperative. KPMG Canada provides services to KPMG LLP. Page 2 As discussed in note 2(p) to the consolidated financial statements, effective July 1, 2007, the Company adopted The Canadian Institute of Chartered Accountants ("CICA") Handbook Section1530, Comprehensive Income, Section 3251, Equity, Section 3855, Financial Instruments - Recognition and Measurement, and Section 3865, Hedges.Effective June 30, 2008, the Company adopted CICA Handbook Section1535, Capital Disclosures, Section 3862, Financial Instruments - Disclosures, and Section 3863, Financial Instruments- Presentation. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial report as of June 30, 2008, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated September15, 2008 expressed an unqualified opinion on the effectiveness of the Company's internal control over financial reporting. Chartered Accountants, Licensed Public Accountants Toronto, Canada September 15, 2008 YM BIOSCIENCES INC. Consolidated Balance Sheets (Amounts in Canadian dollars, unless otherwise noted) June 30, 2008 and 2007 2008 2007 Assets Current assets: Cash and cash equivalents (note 4) $ 3,119,189 $ 5,847,351 Short-term deposits (note 4) 54,981,737 69,724,438 Accounts receivable 403,371 370,011 Prepaid expenses 375,133 347,010 58,879,430 76,288,810 Property and equipment (note 5) 128,400 325,040 Intangible assets (note 6) 4,065,409 5,125,950 $ 63,073,239 $ 81,739,800 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 307,588 $ 1,169,211 Accrued liabilities 1,715,024 2,103,755 Deferred revenue (note 12) 4,623,340 4,702,132 6,645,952 7,975,098 Deferred revenue (note 12) 4,414,256 8,929,900 Shareholders' equity: Share capital (note 8) 172,921,153 172,921,153 Share purchase warrants (note 9) 3,150,539 4,553,308 Contributed surplus (note 10) 9,123,824 5,657,082 Deficit (133,182,485 ) (118,296,741 ) 52,013,031 64,834,802 Basis of presentation (note 1) Commitments (note 13) $ 63,073,239 $ 81,739,800 See accompanying notes to consolidated financial statements. On behalf of the Board: /s/ Tryon WilliamsDirector /s/ David G.P.
